Title: From Thomas Jefferson to George Jefferson, 19 December 1804
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Washington Dec. 19. 04.
                  
                  I put under your cover a letter to Wm. Brown & co. inclosing a draught on you for 416. D. payable Feb. 14. this form of making the paiment was forced on me by a contract of mr Lilly’s who did not know the difference of effect, as to yourselves, between this and my simply giving my own note. however the money shall be in your hands on the 9th. of February. I have sent the letter through you to ensure your recieving this advice before the presentment of the draught. be so good as to seal & deliver it.
                  I inclose also the bill of lading of a pipe of wine to be forwarded to Monticello. accept my affectionate salutations
                  
                     Th: Jefferson 
                     
                  
               